DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed August 26, 2019. Claims 1-21 are presently pending and are presented for examination.

Continuation-In-Part Application
4.	This application is a continuation-in-part (“CIP”) application of U.S. App# 16/277,569. See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-21 are rejected under 35 U.S.C 103 as being unpatentable over Singh et al, US 2016/0129939, in view of Lavoie et al. 2017/0080974, further in view of Reeve et al, US 2013/0041549, hereinafter referred to as Singh, Lavoie, and  Reeve respectively.

Regarding claim 1, Singh discloses a guidance system for steering a vehicle and trailer (See at least ¶ 65, “The processor 33 further comprises vehicle/trailer guidance means in the form of a guidance module 33C”), comprising: 
a processor (See at least ¶ 61, “The vehicle control system 1 comprises an electronic control unit (ECU) having an electronic processor 33”); and 
(See at least ¶ 81, “the guidance module 33B stores the values in memory”), cause the guidance system to: 
identify a parking path and a target point in a parking area (See at least ¶ 9, “The vehicle control system may be operative to guide the trailer from its current position to the target parking destination”), (See at least fig 5A, ¶ 65, “output a control signal for controlling the steering angle 8 of the front wheels Wl, W2 of the vehicle 3 to guide the trailer 5 along a target route R. The target route R is generated by the guidance module 33C to guide the trailer 5 from its current position to the target parking destination P TAR”); 
calculate steering commands to steer the trailer onto the parking path (See at least ¶ 10, “The vehicle control system could be employed to perform a reverse parking maneuver, for example to reverse the vehicle and trailer into a parking space positioned substantially in line with the vehicle and the trailer”), (See at least ¶ 105, “The guidance module 33C then models a target route R for the trailer 5 from its current position to the target parking destination PTAR”); 
calculate a distance of the trailer from the target point (See at least ¶ 17, “The processor can thereby determine whether there is sufficient space available for parking the trailer and the vehicle (for example based on length and/or width). If there is sufficient space, the processor can identify the target parking destination.”), (See at least ¶ 79, “With reference to FIGS. 6A and 6B, in order to guide the trailer 5 the guidance module 33B calculates the required vehicle steering angle 8 to achieve the appropriate trailer angle Ii at intervals x, 2x, 3x ... nx along the route R, where x equals half the combined length of the vehicle 3 and the trailer 5. The interval distance x is configurable and can be reduced, for example to ¼ the combined length of the vehicle 3 and the trailer 5”); 
send the steering commands and speed commands to a steering and speed control system to steer the vehicle and move the trailer onto and along the parking path until the trailer reaches the target point in the parking area (See at least ¶ 56, “the vehicle control system 1 is configured to control the steering of the vehicle 3 such that the vehicle 3 and the trailer 5 perform a parallel parking maneuver and reverse into a target parking destination P TAR. In the present embodiment, the operation of the throttle and brakes of the vehicle 3 are controlled by the user, but these control functions could be automated”), (See at least ¶ 20, “The processor could be configured to output braking signals and/or acceleration signals for controlling the braking and acceleration respectively of the vehicle…The processor could be configured to inhibit the maximum speed of the vehicle, for example to 10 km/h”), (See at least ¶ 103, “(See at least ¶ 20, “The processor could be configured to output braking signals and/or acceleration signals for controlling the braking and acceleration respectively of the vehicle…The processor could be configured to inhibit the maximum speed of the vehicle, for example to 10 km/h”).
Singh fails to explicitly discloses calculate speed commands for the vehicle based on the distance of the trailer from the target point (The examiner notes that this limitation in inherently described in the above prior art and it would be obvious to a person of ordinary skill in the art that an automatic parking assistance would require the system to control speed and steering of a vehicle).
However, Lavoie teaches calculate speed commands for the vehicle based on the distance of the trailer from the target point (See at least ¶ 35, “the trailer backup assist system 10 in some embodiments may regulate speed of the vehicle 14 during backing of the trailer 12, which can reduce the potential for unacceptable trailer backup conditions. Examples of unacceptable trailer backup conditions include, but are not limited to, a vehicle 14 over speed condition, a high hitch angle rate, trailer angle dynamic instability, a calculated theoretical trailer jackknife condition”), (See at least ¶ 36, “The powertrain control system 74, as shown in the embodiment illustrated in FIG. 2, may also interact with the trailer backup assist system 10 for regulating speed and acceleration of the vehicle 14 during backing of the trailer 12. As mentioned above, regulation of the speed of the vehicle 14 may be necessary to limit the potential for unacceptable trailer backup conditions”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system for steering a vehicle and trailer of Singh and include calculate speed commands for the vehicle based on the distance of the trailer from the target point as taught by Lavoie because it would allow the system to limit the potential for unacceptable trailer backup conditions such as, for example, jackknifing and trailer angle dynamic instability (See Lavoie¶ 36).

Regarding claim 2, Singh discloses the guidance system of claim 1, wherein the memory further stores instructions for causing the guidance system to: identify distances of the trailer from the target point (See at least ¶ 17, “The processor can thereby determine whether there is sufficient space available for parking the trailer and the vehicle (for example based on length and/or width). If there is sufficient space, the processor can identify the target parking destination.”), (See at least ¶ 79, “With reference to FIGS. 6A and 6B, in order to guide the trailer 5 the guidance module 33B calculates the required vehicle steering angle 8 to achieve the appropriate trailer angle Ii at intervals x, 2x, 3x ... nx along the route R, where x equals half the combined length of the vehicle 3 and the trailer 5. The interval distance x is configurable and can be reduced, for example to ¼ the combined length of the vehicle 3 and the trailer 5”); and adjust the speed commands to reduce the speed of the vehicle as the trailer moves closer to the target point (See at least ¶ 56, “the vehicle control system 1 is configured to control the steering of the vehicle 3 such that the vehicle 3 and the trailer 5 perform a parallel parking maneuver and reverse into a target parking destination P TAR. In the present embodiment, the operation of the throttle and brakes of the vehicle 3 are controlled by the user, but these control functions could be automated”), (See at least ¶ 20, “The processor could be configured to output braking signals and/or acceleration signals for controlling the braking and acceleration respectively of the vehicle…The processor could be configured to inhibit the maximum speed of the vehicle, for example to 10 km/h”), (See at least ¶ 103, “(See at least ¶ 20, “The processor could be configured to output braking signals and/or acceleration signals for controlling the braking and acceleration respectively of the vehicle…The processor could be configured to inhibit the maximum speed of the vehicle, for example to 10 km/h”), (The examiner notes that this limitation in inherently described in the above prior art and it would be obvious to a person of ordinary skill in the art that an automatic parking assistance would require the system to control speed and steering of a vehicle).

Regarding claim 3, Singh discloses the guidance system of claim 1, wherein the memory further stores instructions for causing the guidance system to: store a threshold distance of the trailer from the parking area; calculate a current distance of the trailer from the parking area; and calculate forward steering commands to steer the vehicle and move the trailer in a forward (See at least ¶ 17, “The processor can thereby determine whether there is sufficient space available for parking the trailer and the vehicle (for example based on length and/or width). If there is sufficient space, the processor can identify the target parking destination.”), (See at least ¶ 79, “With reference to FIGS. 6A and 6B, in order to guide the trailer 5 the guidance module 33B calculates the required vehicle steering angle 8 to achieve the appropriate trailer angle Ii at intervals x, 2x, 3x ... nx along the route R, where x equals half the combined length of the vehicle 3 and the trailer 5. The interval distance x is configurable and can be reduced, for example to ¼ the combined length of the vehicle 3 and the trailer 5”).

Regarding claim 4, Singh discloses the guidance system of claim 3, wherein the memory further stores instructions for causing the guidance system to: detect the trailer aligned over the parking path; and calculate reverse steering commands to steer the vehicle and trailer in a reverse direction along the parking path toward the target point after the vehicle and trailer are steered onto the parking path (See at least ¶ 20, “The target route can comprise only one reversing movement; or can comprise a sequence of forward/reverse movements. The target route
could, for example, comprise a single reversing movement to position the trailer with the target parking destination followed by a forward movement to align the vehicle with the target parking destination. The user could specify whether a single reversing movement or multiple reversing movements are to be performed.”).

Regarding claim 5, Singh discloses the guidance system of claim 1, wherein the memory further stores instructions for causing the guidance system to: calculate a current distance of the trailer from the parking path; calculate a current distance of the trailer from the parking area; calculate a threshold distance of the trailer from the parking area based on the current distance of the trailer from the parking path (See at least ¶ 17, “The processor can thereby determine whether there is sufficient space available for parking the trailer and the vehicle (for example based on length and/or width). If there is sufficient space, the processor can identify the target parking destination.”), (See at least ¶ 79, “With reference to FIGS. 6A and 6B, in order to guide the trailer 5 the guidance module 33B calculates the required vehicle steering angle 8 to achieve the appropriate trailer angle Ii at intervals x, 2x, 3x ... nx along the route R, where x equals half the combined length of the vehicle 3 and the trailer 5. The interval distance x is configurable and can be reduced, for example to ¼ the combined length of the vehicle 3 and the trailer 5”); calculate forward steering commands for steering the vehicle and the trailer in a forward direction onto the parking path when the current distance of the trailer from the parking area is less than the threshold distance; and calculate reverse steering commands for steering the vehicle and trailer in a reverse direction over the parking path when the current distance of the trailer from the parking area is more than the threshold distance (See at least ¶ 20, “The target route can comprise only one reversing movement; or can comprise a sequence of forward/reverse movements. The target route could, for example, comprise a single reversing movement to position the trailer with the target parking destination followed by a forward movement to align the vehicle with the target parking destination. The user could specify whether a single reversing movement or multiple reversing movements are to be performed.”).

Regarding claim 6, Singh discloses the guidance system of claim 1, wherein the memory further stores instructions for causing the guidance system to: calculate reverse steering commands to steer the vehicle and trailer in a reverse direction along the parking path until the trailer reaches the target point (See at least ¶ 20, “The target route can comprise only one reversing movement; or can comprise a sequence of forward/reverse movements. The target route could, for example, comprise a single reversing movement to position the trailer with the target parking destination followed by a forward movement to align the vehicle with the target parking destination. The user could specify whether a single reversing movement or multiple reversing movements are to be performed.”).

Regarding claim 7, Singh discloses the guidance system of claim 1, wherein the parking path and target position are stored in an electronic map displayed on a user interface coupled to the guidance system (See at least ¶ 26, “The processor can be configured to output the target parking destination and/or the target route to a display. The target parking destination and/or the target route could, for example, be overlaid onto a video image from one or more of said video camera(s).”).

Regarding claim 8, Singh discloses the guidance system of claim 1.
Singh discloses parking path (See at least ¶ 9, “The target route may be modelled to enable the trailer to be reversed and/or towed to the target parking destination”).
Singh fails to explicitly discloses wherein the memory further stores instructions for causing the guidance system to: calculate a vehicle heading error for the vehicle based on a heading of the vehicle relative to the path; calculate a trailer heading error for the trailer based on 
However, Reeve teaches wherein the memory further stores instructions for causing the guidance system to: calculate a vehicle heading error for the vehicle based on a heading of the vehicle relative to the path (See at least fig 15, ¶ 190, “The control signal will typically be made up of a number of components or streams of data relating to the different parameters of the vehicle being controlled, for example the vehicle's "cross-track error", "heading error", "curvature error", etc.”); calculate a trailer heading error for the trailer based on a heading of the trailer relative to the parking path (See at least fig 15, ¶ 195, “In order to control the steering of the vehicle, there are three parameters that should be controlled. These are the "cross-track error", the "heading error" and the "curvature error". The physical meaning of these parameters can be understood with reference to FIG. 15.”); calculate a trailer cross-track error based on a distance of the trailer from the parking path (See at least fig 15, ¶ 195, “The "cross-track error" is the lateral difference between the vehicle's actual position, and its desired position. This is illustrated by the"{" bracket in FIG. 15.”); calculate a vehicle curvature error based on the vehicle heading error, trailer heading error, and trailer cross-track error (See at least fig 15, ¶ 196, “Finally, the "curvature error" is the difference between the actual instantaneous radius of curvature r of the vehicle's motion and the desired instantaneous radius of curvature R.”); and calculate the steering commands to steer the vehicle and move the trailer onto the path based on the vehicle curvature error (See at least ¶ 6, “Automatic control of steering ("autosteering") of vehicles is becoming more widespread, especially in agricultural and mining applications. Most commercially available automatic steering systems include a controller that has means for determining, among other things, the position and heading of a vehicle…steering control responsive to a control signal issued by the controller when the position and/or heading of the vehicle deviates from the desired position and/or heading.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system for steering a vehicle and trailer of Singh and include wherein the memory further stores instructions for causing the guidance system to: calculate a vehicle heading error for the vehicle based on a heading of the vehicle relative to the path; calculate a trailer heading error for the trailer based on a heading of the trailer relative to the parking path; calculate a trailer cross-track error based on a distance of the trailer from the parking path; calculate a vehicle curvature error based on the vehicle heading error, trailer heading error, and trailer cross-track error; and calculate the steering commands to steer the vehicle and move the trailer onto the path based on the vehicle curvature error as taught by Reeve because it would allow the system to automatically correct for perturbations in position and orientation to maintain the vehicle on the desired path (See Reeve ¶ 200).

Regarding claim 9, Singh discloses the guidance system of claim 8.
Singh fails to explicitly disclose wherein the memory further stores instructions for causing the guidance system to: adjust the vehicle curvature error to maintain an articulation 
However, Reeve teaches wherein the memory further stores instructions for causing the guidance system to: adjust the vehicle curvature error to maintain an articulation angle between a lower limit for the articulation angle and an upper limit for the articulation angle (See at least fig 15, ¶ 196, “Finally, the "curvature error" is the difference between the actual instantaneous radius of curvature r of the vehicle's motion and the desired instantaneous radius of curvature R.”), (See at least fig 15, ¶ 114, “the steering control mechanism makes adjustments to the angle of steering of the tractor, to thereby assist in moving the tractor back towards the desired path of travel. The steering control mechanism may comprise one or more mechanical or electrical controllers or devices that can automatically adjust the steering angle of the vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system for steering a vehicle and trailer of Singh and include wherein the memory further stores instructions for causing the guidance system to: adjust the vehicle curvature error to maintain an articulation angle between a lower limit for the articulation angle and an upper limit for the articulation angle as taught by Reeve because it would allow the system to automatically correct for perturbations in position and orientation to maintain the vehicle on the desired path (See Reeve ¶ 200).

Regarding claim 10, Singh discloses the guidance system of claim 8. 
Singh fails to explicitly disclose wherein calculating the vehicle heading error is based on navigation data received from a sensor coupled to the vehicle.
(See at least fig 2, ¶ 8, “As the vehicle moves along the predetermined path trajectory, it uses various means such as signals produced by GPS (global positioning system) or INS (inertial navigation system) to identify if the vehicle deviates from the desired path trajectory”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system for steering a vehicle and trailer of Singh and include wherein calculating the vehicle heading error is based on navigation data received from a sensor coupled to the vehicle as taught by Reeve because it would allow the system to automatically correct for perturbations in position and orientation to maintain the vehicle on the desired path (See Reeve ¶ 200).

Regarding claim 11, Singh discloses the guidance system of claim 10.
Singh fails to explicitly disclose wherein calculating the trailer heading error is based on navigation data received from a sensor coupled to the trailer.
However, Reeve teaches wherein calculating the trailer heading error is based on navigation data received from a sensor coupled to the trailer (See at least fig 2, ¶ 8, “As the vehicle moves along the predetermined path trajectory, it uses various means such as signals produced by GPS (global positioning system) or INS (inertial navigation system) to identify if the vehicle deviates from the desired path trajectory”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system for steering a vehicle and trailer of Singh and include wherein calculating the trailer heading error is based on 

Regarding claim 12, Singh discloses the guidance system of claim 8.
Singh fails to explicitly wherein the trailer heading error and the trailer cross- track error are predicted based on one or more of: a speed of the vehicle, a steering angle of the vehicle, and a heading of the vehicle.
However, Reeve teaches wherein the trailer heading error and the trailer cross- track error are predicted based on one or more of: a speed of the vehicle, a steering angle of the vehicle, and a heading of the vehicle (See at least fig 2, ¶ 33, “The inertial sensors may be used in conjunction with other navigation sensors, such as magnetometers, or vehicle based sensors such as steering angle sensors, or wheel speed encoders”), (See at least fig 17, ¶ 208, “a heading error PID controller and a curvature error PID controller…Finally, the change in vehicle pose, etc., caused by the control driven change in steering angle is registered via the updated information received through the external data sources (GPS etc) and the vehicle's new position, heading and instantaneous radius of curvature are re-entered into the spatial database to complete control system's overall closed loop control structure”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system for steering a vehicle and trailer of Singh and include wherein the trailer heading error and the trailer cross- track error are predicted based on one or more of: a speed of the vehicle, a steering angle of the vehicle, and a heading of the vehicle as taught by Reeve because it would allow the system to 

Regarding claim 13, Singh discloses the guidance system of claim 12.
Singh fails to explicitly wherein the memory further stores instructions for causing the guidance system to: calculate an actual trailer heading error and an actual trailer cross-track error based on readings from a sensor coupled to the trailer; compare the predicted trailer heading error with the actual trailer heading error; compare the predicted trailer cross-track error with the actual trailer cross-track error; and generate a notification when a divergence is detected between the predicted trailer heading error and the actual trailer heading error, or between the predicted trailer cross-track error and the actual trailer cross-track error.
However, Reeve teaches wherein the memory further stores instructions for causing the guidance system to: calculate an actual trailer heading error (See at least fig 15, ¶ 195, “In order to control the steering of the vehicle, there are three parameters that should be controlled. These are the "cross-track error", the "heading error" and the "curvature error". The physical meaning of these parameters can be understood with reference to FIG. 15.”) and an actual trailer cross-track error based on readings from a sensor coupled to the trailer (See at least fig 15, ¶ 195, “The "cross-track error" is the lateral difference between the vehicle's actual position, and its desired position. This is illustrated by the"{" bracket in FIG. 15.”); compare the predicted trailer heading error with the actual trailer heading error (See at least fig 2, ¶ 129, “The computer compares the positional data from the GNSS receiver 132 with a predetermined and accurately known position for antenna 130. On the basis of this comparison, computer 134 is able to calculate an error factor, which is continuously updated and passed to a transmitter”); compare the predicted trailer cross-track error with the actual trailer cross-track error (See at least fig 1, ¶ 124, “together with the signals generated by the optical movement sensor, to calculate or determine the position and attitude of the vehicle This may then be compared to the desired position and attitude of the vehicle arising from the desired path of travel stored in or generated by the controller 14”); and generate a notification when a divergence is detected between the predicted trailer heading error and the actual trailer heading error, or between the predicted trailer cross-track error and the actual trailer cross-track error (See at least fig 17, ¶ 208, “The output from the cross-track error, heading error and curvature error PID controllers then passes through a curvature demand signal integrator. The output from the PID controllers is therefore integrated in order to generate a curvature demand signal. This curvature demand signal is thus the "control signal" which is amplified by amplifiers (not shown) before proceeding to drive the actuators”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system for steering a vehicle and trailer of Singh and include wherein the memory further stores instructions for causing the guidance system to: calculate an actual trailer heading error and an actual trailer cross-track error based on readings from a sensor coupled to the trailer; compare the predicted trailer heading error with the actual trailer heading error; compare the predicted trailer cross-track error with the actual trailer cross-track error; and generate a notification when a divergence is detected between the predicted trailer heading error and the actual trailer heading error, or between the predicted trailer cross-track error and the actual trailer cross-track error as taught by Reeve because it would allow the system to automatically correct for perturbations in position and orientation to maintain the vehicle on the desired path (See Reeve ¶ 200).

Regarding claim 14, Singh discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a guidance system to: 
identify a parking path and a target point in a parking area (See at least ¶ 9, “The vehicle control system may be operative to guide the trailer from its current position to the target parking destination”), (See at least fig 5A, ¶ 65, “output a control signal for controlling the steering angle 8 of the front wheels Wl, W2 of the vehicle 3 to guide the trailer 5 along a target route R. The target route R is generated by the guidance module 33C to guide the trailer 5 from its current position to the target parking destination P TAR”); 
calculate steering commands to steer the vehicle and trailer onto the parking path (See at least ¶ 10, “The vehicle control system could be employed to perform a reverse parking maneuver, for example to reverse the vehicle and trailer into a parking space positioned substantially in line with the vehicle and the trailer”), (See at least ¶ 105, “The guidance module 33C then models a target route R for the trailer 5 from its current position to the target parking destination PTAR”); 
calculate a distance of the trailer from the target point (See at least ¶ 17, “The processor can thereby determine whether there is sufficient space available for parking the trailer and the vehicle (for example based on length and/or width). If there is sufficient space, the processor can identify the target parking destination.”), (See at least ¶ 79, “With reference to FIGS. 6A and 6B, in order to guide the trailer 5 the guidance module 33B calculates the required vehicle steering angle 8 to achieve the appropriate trailer angle Ii at intervals x, 2x, 3x ... nx along the route R, where x equals half the combined length of the vehicle 3 and the trailer 5. The interval distance x is configurable and can be reduced, for example to ¼ the combined length of the vehicle 3 and the trailer 5”); 
send the steering commands and speed commands to a steering and speed control system to steer the vehicle and move the trailer onto and along the parking path until the trailer reaches the target point in the parking area (See at least ¶ 56, “the vehicle control system 1 is configured to control the steering of the vehicle 3 such that the vehicle 3 and the trailer 5 perform a parallel parking maneuver and reverse into a target parking destination P TAR. In the present embodiment, the operation of the throttle and brakes of the vehicle 3 are controlled by the user, but these control functions could be automated”), (See at least ¶ 20, “The processor could be configured to output braking signals and/or acceleration signals for controlling the braking and acceleration respectively of the vehicle…The processor could be configured to inhibit the maximum speed of the vehicle, for example to 10 km/h”), (See at least ¶ 103, “(See at least ¶ 20, “The processor could be configured to output braking signals and/or acceleration signals for controlling the braking and acceleration respectively of the vehicle…The processor could be configured to inhibit the maximum speed of the vehicle, for example to 10 km/h”).
Singh fails to explicitly discloses calculate speed commands for controlling speed of the vehicle based on the distance of the trailer from the target point (The examiner notes that this limitation in inherently described in the above prior art and it would be obvious to a person of ordinary skill in the art that an automatic parking assistance would require the system to control speed and steering of a vehicle).
However, Lavoie teaches calculate speed commands for controlling speed of the vehicle based on the distance of the trailer from the target point (See at least ¶ 35, “the trailer backup assist system 10 in some embodiments may regulate speed of the vehicle 14 during backing of the trailer 12, which can reduce the potential for unacceptable trailer backup conditions. Examples of unacceptable trailer backup conditions include, but are not limited to, a vehicle 14 over speed condition, a high hitch angle rate, trailer angle dynamic instability, a calculated theoretical trailer jackknife condition”), (See at least ¶ 36, “The powertrain control system 74, as shown in the embodiment illustrated in FIG. 2, may also interact with the trailer backup assist system 10 for regulating speed and acceleration of the vehicle 14 during backing of the trailer 12. As mentioned above, regulation of the speed of the vehicle 14 may be necessary to limit the potential for unacceptable trailer backup conditions”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Singh and include calculate speed commands for controlling speed of the vehicle based on the distance of the trailer from the target point as taught by Lavoie because it would allow the system to limit the potential for unacceptable trailer backup conditions such as, for example, jackknifing and trailer angle dynamic instability (See Lavoie¶ 36).

Regarding claim 15, Singh discloses the non-transitory computer-readable medium of claim 14, wherein the instructions when executed by the processor, cause the guidance system to: identify a distance of the trailer from the target point (See at least ¶ 17, “The processor can thereby determine whether there is sufficient space available for parking the trailer and the vehicle (for example based on length and/or width). If there is sufficient space, the processor can identify the target parking destination.”), (See at least ¶ 79, “With reference to FIGS. 6A and 6B, in order to guide the trailer 5 the guidance module 33B calculates the required vehicle steering angle 8 to achieve the appropriate trailer angle Ii at intervals x, 2x, 3x ... nx along the route R, where x equals half the combined length of the vehicle 3 and the trailer 5. The interval distance x is configurable and can be reduced, for example to ¼ the combined length of the vehicle 3 and the trailer 5”); and adjust the speed commands to reduce the speed of the vehicle as the trailer moves closer to the target point (See at least ¶ 56, “the vehicle control system 1 is configured to control the steering of the vehicle 3 such that the vehicle 3 and the trailer 5 perform a parallel parking maneuver and reverse into a target parking destination P TAR. In the present embodiment, the operation of the throttle and brakes of the vehicle 3 are controlled by the user, but these control functions could be automated”), (See at least ¶ 20, “The processor could be configured to output braking signals and/or acceleration signals for controlling the braking and acceleration respectively of the vehicle…The processor could be configured to inhibit the maximum speed of the vehicle, for example to 10 km/h”), (See at least ¶ 103, “(See at least ¶ 20, “The processor could be configured to output braking signals and/or acceleration signals for controlling the braking and acceleration respectively of the vehicle…The processor could be configured to inhibit the maximum speed of the vehicle, for example to 10 km/h”), (The examiner notes that this limitation in inherently described in the above prior art and it would be obvious to a person of ordinary skill in the art that an automatic parking assistance would require the system to control speed and steering of a vehicle).

Regarding claim 16, Singh discloses the non-transitory computer-readable medium of claim 14, wherein the instructions when executed by the processor, cause the guidance system to: store a threshold distance of the trailer from the parking area; calculate a current distance of the trailer (See at least ¶ 17, “The processor can thereby determine whether there is sufficient space available for parking the trailer and the vehicle (for example based on length and/or width). If there is sufficient space, the processor can identify the target parking destination.”), (See at least ¶ 79, “With reference to FIGS. 6A and 6B, in order to guide the trailer 5 the guidance module 33B calculates the required vehicle steering angle 8 to achieve the appropriate trailer angle Ii at intervals x, 2x, 3x ... nx along the route R, where x equals half the combined length of the vehicle 3 and the trailer 5. The interval distance x is configurable and can be reduced, for example to ¼ the combined length of the vehicle 3 and the trailer 5”).

Regarding claim 17, Singh discloses the non-transitory computer-readable medium of claim 16, wherein the instructions when executed by the processor, cause the guidance system to: detect the trailer aligned over the parking path; and calculate reverse steering commands to steer the vehicle and move the trailer in a reverse direction along the parking path toward the target point after the trailer moves in a forward direction onto the parking path (See at least ¶ 20, “The target route can comprise only one reversing movement; or can comprise a sequence of forward/reverse movements. The target route could, for example, comprise a single reversing movement to position the trailer with the target parking destination followed by a forward movement to align the vehicle with the target parking destination. The user could specify whether a single reversing movement or multiple reversing movements are to be performed.”).

Regarding claim 18, Singh discloses the non-transitory computer-readable medium of claim 14, wherein the instructions when executed by the processor, cause a guidance system to: calculate a current distance of the trailer from the parking path; calculate a current distance of the trailer from the parking area; calculate a threshold distance of the trailer from the parking area based on the current distance of the trailer from the parking path (See at least ¶ 17, “The processor can thereby determine whether there is sufficient space available for parking the trailer and the vehicle (for example based on length and/or width). If there is sufficient space, the processor can identify the target parking destination.”), (See at least ¶ 79, “With reference to FIGS. 6A and 6B, in order to guide the trailer 5 the guidance module 33B calculates the required vehicle steering angle 8 to achieve the appropriate trailer angle Ii at intervals x, 2x, 3x ... nx along the route R, where x equals half the combined length of the vehicle 3 and the trailer 5. The interval distance x is configurable and can be reduced, for example to ¼ the combined length of the vehicle 3 and the trailer 5”); calculate forward steering commands for steering the vehicle and the trailer in a forward direction onto the parking path when the current distance of the trailer from the parking area is less than the threshold distance; and calculate reverse steering commands for steering the vehicle and trailer in a reverse direction over the parking path when the current distance of the trailer from the parking area is more than the threshold distance (See at least ¶ 20, “The target route can comprise only one reversing movement; or can comprise a sequence of forward/reverse movements. The target route could, for example, comprise a single reversing movement to position the trailer with the target parking destination followed by a forward movement to align the vehicle with the target parking destination. The user could specify whether a single reversing movement or multiple reversing movements are to be performed.”).

Regarding claim 19, Singh discloses the non-transitory computer-readable medium of claim 14, wherein the instructions when executed by the processor, cause a guidance system to: calculate reverse steering commands to steer the vehicle and move the trailer in a reverse direction along the parking path until the trailer reaches the target point (See at least ¶ 20, “The target route can comprise only one reversing movement; or can comprise a sequence of forward/reverse movements. The target route could, for example, comprise a single reversing movement to position the trailer with the target parking destination followed by a forward movement to align the vehicle with the target parking destination. The user could specify whether a single reversing movement or multiple reversing movements are to be performed.”).

Regarding claim 20, Singh discloses the non-transitory computer-readable medium of claim 14. 
Singh discloses parking path (See at least ¶ 9, “The target route may be modelled to enable the trailer to be reversed and/or towed to the target parking destination”).
Singh fails to explicitly disclose calculate a vehicle heading error for the vehicle based on a heading of the vehicle relative to the path; calculate a trailer heading error for the trailer based on a heading of the trailer relative to the parking path; calculate a trailer cross-track error based on a distance of the trailer from the parking path; calculate a vehicle curvature error based on the vehicle heading error, trailer heading error, and trailer cross-track error; and calculate the steering commands to steer the vehicle and move the trailer onto the path based on the vehicle curvature error.
However, Reeve teaches calculate a vehicle heading error for the vehicle based on a heading of the vehicle relative to the path (See at least fig 15, ¶ 190, “The control signal will typically be made up of a number of components or streams of data relating to the different parameters of the vehicle being controlled, for example the vehicle's "cross-track error", "heading error", "curvature error", etc.”); calculate a trailer heading error for the trailer based on a heading of the trailer relative to the parking path (See at least fig 15, ¶ 195, “In order to control the steering of the vehicle, there are three parameters that should be controlled. These are the "cross-track error", the "heading error" and the "curvature error". The physical meaning of these parameters can be understood with reference to FIG. 15.”); calculate a trailer cross-track error based on a distance of the trailer from the parking path (See at least fig 15, ¶ 195, “The "cross-track error" is the lateral difference between the vehicle's actual position, and its desired position. This is illustrated by the"{" bracket in FIG. 15.”); calculate a vehicle curvature error based on the vehicle heading error, trailer heading error, and trailer cross-track error (See at least fig 15, ¶ 196, “Finally, the "curvature error" is the difference between the actual instantaneous radius of curvature r of the vehicle's motion and the desired instantaneous radius of curvature R.”); and calculate the steering commands to steer the vehicle and move the trailer onto the path based on the vehicle curvature error (See at least ¶ 6, “Automatic control of steering ("autosteering") of vehicles is becoming more widespread, especially in agricultural and mining applications. Most commercially available automatic steering systems include a controller that has means for determining, among other things, the position and heading of a vehicle…steering control responsive to a control signal issued by the controller when the position and/or heading of the vehicle deviates from the desired position and/or heading.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Singh and include 

Regarding claim 21, Singh discloses a method comprising: a parking path (See at least ¶ 9, “The target route may be modelled to enable the trailer to be reversed and/or towed to the target parking destination”).
Singh fails to explicitly disclose calculating, by a guidance system, a vehicle heading error based on a heading of the vehicle relative to a path; calculating, by the guidance system, a trailer heading error for a trailer attached to the vehicle based on a heading of the trailer relative to the path; calculating, by the guidance system, a trailer cross-track error based on a distance of the trailer from the path; calculating, by the guidance system, a vehicle curvature error based on the vehicle heading error, trailer heading error, and trailer cross-track error; and steering, by the guidance system, the vehicle and moving the trailer onto and along the path to a target point in a path area based on the vehicle curvature error.
However, Reeve teaches calculating, by a guidance system, a vehicle heading error based on a heading of the vehicle relative to a path (See at least fig 15, ¶ 190, “The control signal will typically be made up of a number of components or streams of data relating to the different parameters of the vehicle being controlled, for example the vehicle's "cross-track error", "heading error", "curvature error", etc.”); calculating, by the guidance system, a trailer heading error for a trailer attached to the vehicle based on a heading of the trailer relative to the path (See at least fig 15, ¶ 195, “In order to control the steering of the vehicle, there are three parameters that should be controlled. These are the "cross-track error", the "heading error" and the "curvature error". The physical meaning of these parameters can be understood with reference to FIG. 15.”); calculating, by the guidance system, a trailer cross-track error based on a distance of the trailer from the path (See at least fig 15, ¶ 195, “The "cross-track error" is the lateral difference between the vehicle's actual position, and its desired position. This is illustrated by the"{" bracket in FIG. 15.”); calculating, by the guidance system, a vehicle curvature error based on the vehicle heading error, trailer heading error, and trailer cross-track error (See at least fig 15, ¶ 196, “Finally, the "curvature error" is the difference between the actual instantaneous radius of curvature r of the vehicle's motion and the desired instantaneous radius of curvature R.”); steering, by the guidance system, the vehicle and moving the trailer onto and along the path to a target point in an area based on the vehicle curvature error (See at least ¶ 6, “Automatic control of steering ("autosteering") of vehicles is becoming more widespread, especially in agricultural and mining applications. Most commercially available automatic steering systems include a controller that has means for determining, among other things, the position and heading of a vehicle…steering control responsive to a control signal issued by the controller when the position and/or heading of the vehicle deviates from the desired position and/or heading.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance system of Singh and include 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665